Citation Nr: 1214689	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-31 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals from a right toe injury.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for residuals of a right toe injury.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant claim in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In its March 2011 remand, the Board noted that the Veteran's service treatment records, with the exception of his service entrance examination, were unavailable.  The agency of original jurisdiction (AOJ) was instructed to notify the Veteran that he may submit alternative records to substantiate his claim.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (VA is to advise claimants of alternate sources of evidence which may be utilized in cases where specific records are missing).  The text of the Board's remand contained a non-exhaustive list of documents that may be substituted for service treatment records, as detailed in the VA Adjudication Procedure Manual.  Manual M21-1MR, Part III, Subpart iii, 2.E.27.  The AOJ was to provide the Veteran with the appropriate notice and attempt to reconstruct his missing service treatment records through alternate means, if necessary.

The AOJ provided a letter to the Veteran in March 2011 which indicated that he may submit treatment records and lay statements relating to his disability.  However, this letter did not inform the Veteran that his service treatment records were unavailable.  It also did not inform him that there were alternate sources of evidence which may be used to substantiate his claim.
A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with notice in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).  This letter should also inform him that given the possible unavailability of his complete service treatment records, he may submit alternate records to substantiate his claim, in accordance with existing case law and the provisions of the VA Adjudication Procedure Manual, Manual M21-1MR, Part III, Subpart iii, 2.E.27.

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


